DETAILED ACTION
This action is in response to the application filed on 24 April 2019.
Claims 1-10 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al (US Pub. 2013/0322325) in view of Oprescu-Surcobe et al (US Pub. 2012/0170547), hereinafter “Op”, as recited in the IDS.
Regarding claim 1, Hahn discloses a method for supporting mobility of a user equipment (UE) by a source access node in a wireless communication system, the method comprising: 
transmitting, to the UE, a measurement configuration instructing to include capability information … in a measurement report (fig. 6a, element 1 Measurement Control from Source eNB to UE; para. 82); 
receiving, from the UE, the measurement report … (fig. 6a, element 2 Measurement Reports from UE to Source eNB; para. 83); and 
determining a target access node to which the UE is to perform handover on the basis of the measurement report (fig. 6a, element 3 HO decision by Source eNB; para. 84, the source eNB makes handover decision based on the measurement reports). 
regarding tunneling models of neighbor access nodes, nor the measurement report including capability information regarding the tunneling models of the neighbor access nodes. However, Op from an analogous art discloses the serving cell obtains knowledge of the virtual channels supported by its neighboring cells via UE reports or other means (fig. 2, element 202; para. 48), measurement reports that a UE sends to the serving cell include information about virtual channels supported by neighboring cells  (para. 49), the UE sends the list of the UE’s virtual channels of interest to the serving cell (para. 50, 51), which then performs handover (fig. 2, element 208; para. 54, 58). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the UE send information about its virtual channels of interest, i.e., tunneling models, to the serving cell as taught by Op in the system of Hahn in order to perform handover (Op, para. 54).

Regarding claim 2, Op further discloses wherein the capability information regarding tunneling models of neighbor access nodes includes a list of neighbor access nodes for supporting a tunneling model which may be supported by each of the neighbor access nodes, a tunnel currently supported by each of the neighbor access nodes and/or a tunneling model in use by the UE (fig. 2; para. 54). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Op in the system of Hahn in order to perform handover (Op, para. 54).

Regarding claim 3, Op further discloses wherein the list of neighbor access nodes for supporting the tunneling model in use by the UE 
includes only a neighbor access node which may support the tunneling model in use by the UE, 

includes both the neighbor access node which may support the tunneling model in use by the UE and the neighbor access node which cannot support the tunneling model in use by the UE, wherein the neighbor access node which may support the tunneling model in use by the UE is given a high priority (para. 50, virtual channels wherein the UE can decode the traffic sent thereon). 
Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Op in the system of Hahn in order to perform handover (Op, para. 54).

Regarding claim 4, Op further discloses wherein information regarding the tunneling model which may be supported by the neighbor access node and/or information regarding the tunnel currently supported by the neighbor access node are broadcast in a system information block from the neighbor access nodes, respectively (para. 38). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Op in the system of Hahn in order to perform handover (Op, para. 54).



Regarding claim 6, Op in view of Hahn further discloses further discloses wherein when a plurality of sessions using different tunneling models for the UE are established, an access node having highest signal strength, among access nodes which may support all of the tunneling models for the UE, is determined as the target access node on the basis of the capability information regarding the tunneling models of the neighbor access nodes (para. 60, use of signal strength to select target cell for handover). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use signal strength to select the target cell as taught by Op2 in the system of Hahn-Op in order to perform handover.



Regarding claim 8, Hahn further discloses wherein information regarding the priority is received from a node of a core network or the priority is previously set in the source access node. (para. 142, 147)

Regarding claim 9, Op further discloses wherein the tunneling models include a tunneling model for each QoS class, a tunneling model for each packet data unit (PDU) session, and/or a tunneling model for each node level. (para. 45) Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Op in the system of Hahn in order to perform handover (Op, para. 54).

Claim 10 recites a source access node for supporting mobility of a user equipment (UE) in a wireless communication system, corresponding to the method of claim 1, and is thus similarly rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468